{¶ 1} The United States District Court for the Northern District of Ohio, Western Division, has certified the following questions to us:
{¶ 2} “(1) Is an employee of a judicial corrections board hired to the staff of a community based correctional facility an at-will employee who serves at the pleasure of the Board?”
{¶ 3} The court declines to answer this certified question.
{¶ 4} “(2) Is an employee of a judicial corrections board hired to staff a community based correctional facility, who is subject to a 120 day initial review period pursuant to Board policy, entitled to ‘due process’ in the termination of her employment pursuant to O.A.C. Section 5120:1-14-03(P) and R.C. Section 5120.111?”
{¶ 5} The court answers certified Question No. 2 in the affirmative.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Douglas and F.E. Sweeney, JJ., concur separately.
Lundberg Stratton, J., dissents.